EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by examiner to correct  few typos in the amended claim 1:

1. (Currently Amended) An anti-peep film, comprising a top substrate, a bottom substrate, a plurality of transmission areas and a plurality of anti-peep areas 20, 
wherein the plurality of transmission areas and the plurality of anti-peep areas 20 are alternately arranged between the top substrate and the bottom substrate in a direction parallel to the top substrate and the bottom substrate; 
wherein each one of at least one anti-peep area of the plurality of anti-peep areas comprises 
a plurality of prisms arranged in a direction perpendicular to the top and bottom substrates and 
anti-peep layer arranged between the plurality of prisms and transmission areas adjacent to the at least one anti-peep areas, and 
light incident on the transmission areas adjacent to the at least one anti-peep area from a first side of the anti-peep layer [[film]] in the direction perpendicular to the top and bottom substrates transmits to inside of at least one prism of the plurality of prisms, is totally reflected at interfaced between the anti-peep layer and the at least one prism, then exists the at least one prism and transmits back to the first side;
wherein the at least one prism of the plurality of prisms is a quadrangular prism or a pentagonal prism;
wherein a refractive index of at least one transmission areas adjacent to the one anti-peep area is smaller than a refractive index of the at least one prism.
wherein 
the at least one prism comprises an incident surface, a first total reflection surface, a second total reflection surface, and an emission surface; 
the interfaces between the anti-peep layer on both sides comprises the first total reflection surface and second total reflection surface, 
the light transmits to the inside of the at least one prism through the incident surface and exists the at least one prism through the emission surface; 
an angle between the light and a direction parallel to the top substrate and the bottom substrate satisfies a preset angle range,
wherein along the direction perpendicular to the top and bottom substrate and away from the first side, angles between respective pairs of first and second total reflection surfaces of the plurality of prisms decrease, and angles between respective pairs of incident and emission surfaces of the plurality of prisms increase.


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-5, 7, 11 and 18-19 are canceled. Claims 1, 6, 8-10 and 12-18 are pending.

Allowable Subject Matter
Claims 1, 6, 8-10 and 12-18 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed since there is no prior teaches an anti-peep film, comprising, a top substrate, a bottom substrate, a plurality of transmission areas and a plurality of anti-peep areas, wherein each one of at least one anti-peep area of the plurality of anti-peep areas comprises 
a plurality of prisms arranged in a direction perpendicular to the top and bottom substrates and 
anti-peep layer arranged between the plurality of prisms and transmission areas adjacent to the at least one anti-peep areas, and 
light incident on the transmission areas adjacent to the at least one anti-peep area from a first side of the anti-peep layer [[film]] in the direction perpendicular to the top and bottom substrates transmits to inside of at least one prism of the plurality of prisms, is totally reflected at interfaced between the anti-peep layer and the at least one prism, then exists the at least one prism and transmits back to the first side;
wherein 
a refractive index of at least one transmission areas adjacent to the one anti-peep area is smaller than a refractive index of the at least one prism.
the interfaces between the anti-peep layer on both sides comprises the first total reflection surface and second total reflection surface, 
wherein along the direction perpendicular to the top and bottom substrate and away from the first side, angles between respective pairs of first and second total reflection surfaces of the plurality of prisms decrease, and angles between respective pairs of incident and emission surfaces of the plurality of prisms increase.
Claims 6, 8-10 and 12-18 are allowed since they depend on the allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871